Citation Nr: 9932647	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-39 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
anxiety neurosis.


REPRESENTATION

Appellant represented by:	Jim L. Johnston, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 until 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the veteran is represented in this 
matter by a private attorney by virtue of a VA Form 22a, 
Appointment of Attorney or Agent as Claimant's 
Representative, executed by the veteran in September 1999 and 
transmitted by facsimile to the RO in October 1999.  Such 
appointment had the effect of revoking the veteran's prior 
power of attorney to the Disabled American Veterans.

The Board remanded the case in January 1997 for additional 
development which included affording the veteran a VA 
psychiatric examination and adjudication of his claim under 
the criteria for evaluation of psychiatric disabilities 
effective prior to and on November 7, 1996.  Thereafter, the 
RO accomplished the additional development and returned the 
claims file to the Board. pension

Finally, a May 1998 letter from the veteran's attorney 
reflects that, due to the veteran's nerves and anxiety along 
with other medical maladies including arthritis and diabetes, 
the veteran feels that his VA compensation should be set at 
100 percent.  The Board finds that a claim of entitlement to 
nonservice-connected pension may be reasonably inferred from 
this statement.  See Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992).  Accordingly, this matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2. The veteran's service-connected anxiety neurosis is 
productive of no more than mild or transient symptoms and 
does not result in more than mild impairment of social and 
industrial adaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected anxiety neurosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
Diagnostic Code 9400 (as in effect both before and after 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A well-grounded claim is a plausible claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In general 
an allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The veteran has not asserted that any records of probative 
value regarding his anxiety neurosis which are not already 
associated with his claims folder are available.  The Board 
is satisfied that all relevant facts regarding the claim for 
an increased rating for anxiety neurosis have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107.

Factual Background:  By an October 1950 rating decision, 
service connection was granted on for psychoneurosis, mixed 
type.  This determination was based on service medical 
records, which show that the veteran was under observation 
for mixed type psychoneurosis in August 1945; a February 1950 
statement from a private physician, which noted evidence of a 
nervous condition; and an April 1950 report of VA 
examination, which reflected a diagnosis of mixed type 
conversion reaction manifested by irritability, emotional 
instability, and gastrointestinal complaints.  A zero percent 
rating, effective from October 1945, was assigned.

By a January 1983 rating decision, the veteran's 
psychoneurosis, mixed type, was recharacterized as anxiety 
neurosis and evaluated as 10 percent disabling, effective 
from November 1981.  This determination was based on VA 
outpatient treatment records and a November 1982 report of VA 
neuropsychiatric examination, which noted an impression of 
obvious anxiety and tensed reaction, severe and chronic, as 
well as extreme hypochondriasis.  This determination has been 
confirmed and continue to the present.

VA outpatient treatment records reflect that the veteran has 
been in receipt of treatment at a VA mental hygiene clinic 
since February 1982.  These records include diagnoses, in 
1982, of atypical anxiety disorder with depressive features 
and mixed personality disorder.  The assessments reflect that 
the veteran's anxiety disorder and depression were "well 
controlled."  In December 1984, an assessment of 
somatization disorder, chronic, mild to moderate, was noted.  
A May 1985 treatment report notes well controlled anxiety.  
Treatment records from the mental hygiene clinic, dated in 
1986 and 1987, reflect assessments of generalized anxiety 
disorder.  A November 1988 report from the mental hygiene 
clinic notes an assessment of adjustment disorder with 
secondary insomnia.  Treatment records from December 1988 
reflect assessments of adjustment disorder with anxiety and 
anxious mood.  A March 1989 treatment report notes that the 
veteran was experiencing increasing difficulty functioning.  
In July 1989, the veteran was assessed with dysthymic 
disorder.

A March 1989 report of VA psychiatric examination reflects 
that the veteran reported experiencing memories of the war, 
nightmares and poor sleep, night sweats, and irritability and 
anger.  The examiner noted that the veteran worked in an auto 
parts yard on a part-time basis.  On examination, the veteran 
was pleasant and cooperative; however, his affect was rather 
constricted and his mood appeared a little depressed.  The 
impression was post-traumatic stress disorder, delayed onset.  
The examiner noted that it did not appear that the veteran's 
psychiatric complaints alone were particularly 
incapacitating.  

An August 1990 report from the mental hygiene clinic reflects 
an assessment that the veteran was chronically anxious.  An 
assessment of adjustment disorder was noted in October 1990.  
In 1991 chronic anxiety was noted to be stable.

A February 1992 report from the mental hygiene clinic 
reflects that the veteran slept well despite many worries.  
The assessment was anxiety.  In August 1992, it was noted 
that the veteran continued to be fatigued and experienced a 
sleep disorder.  The diagnosis was post-traumatic stress 
disorder.  Stable chronic post-traumatic stress disorder and 
anxiety were noted in September 1992.

In October 1992, the veteran filed the current claim for an 
increased evaluation for his service-connected psychiatric 
disorder. 

A December 1992 report of VA examination for mental disorders 
reflects that the veteran described depression as his major 
complaint.  It was noted that the veteran and his wife have 
very limited financial resources and, when financial problems 
arise and unexpected expenses are incurred, the veteran finds 
himself becoming tearful, with spontaneous weeping.  It was 
further noted that the veteran felt depressed and hopeless 
about anything being better in their lives.  He had suicidal 
ideas but stated that he would not act on them.  The veteran 
described some difficulty in memory and light sleeping, but 
no early morning awakening or difficulty falling asleep.  
Objective findings reflect that the veteran related to the 
examiner in a friendly and cooperative way, moved slowly, and 
spoke slowly and deliberately.  When speaking of his 
financial situation and his depression, the veteran became 
openly tearful; however, at other times, he was able to have 
a full range of affect and a good sense of humor.  Formal 
testing showed that the veteran was well oriented to time, 
place, and person.  He remembered three objects after a delay 
but was unable to do serial sevens accurately and did them 
extremely slowly, indicating a concentration problem.  It was 
noted that the veteran was unable to accurately draw a figure 
and did not write a well-formed sentence.  His total score on 
a 30 point examination was 25, which was short of the 
criteria for establishing a mild dementia.  The examiner 
noted that the veteran's primary problem seemed to be more 
with concentration, which would be consistent with some mild 
depression.  The diagnosis was dysthymia and the Global 
Assessment of Functioning (GAF) was 65 with moderate to mild 
symptoms and some suicidal ideation.  GAF in the past year 
was 70.

VA treatment records, dated from 1993 to 1995, reflect that 
the veteran participated in group therapy for PTSD, which was 
noted to be stable and unchanged.

Upon VA examination for mental disorders in September 1995, 
the veteran described his experiences during World War II 
while fighting the Japanese.  It was noted that the veteran 
worried a lot about the war, was unable to sleep, experienced 
nightmares and flashbacks, and suffered from rages and 
startle attacks.  It was further noted that the veteran had 
medical problems; suffered from depression and anxiety; and 
worried over the war, finances, and other circumstances.  The 
examination report reflects that the veteran had managed to 
run a salvage yard and body shop after the war and had 
retired at 65 years of age.  The examiner commented that the 
veteran's anxiety and PTSD symptoms had increased over the 
past five years or so.  Mental status examination revealed an 
awake and alert oriented man who was engaging the interviewer 
and who was nonpsychotic, nondelusional, nonhallucinatory, 
nonsuicidal, and nonhomicidal.  The veteran's memory 
cognition and fund of information was grossly intact and he 
was confident.  The examiner did not feel that diagnostic 
testing was needed.  The diagnosis was post-traumatic stress 
disorder and major depressive disorder with anxiety.  The 
veteran's current GAF score was 38 and the score during the 
past year was 45.

VA outpatient treatment records show that the veteran 
continued to participate in group therapy for PTSD in 1996 
and 1997.  In February 1997, he shared combat experiences 
which he had not revealed previously.

A May 1998 report of VA examination for mental disorders 
notes that the veteran was pleasant and a little untidy in 
his personal appearance.  The only psychiatric symptom 
reported by the veteran was that he was not as sharp as he 
once was.  The veteran reported that he lived by himself and 
did his own shopping and housekeeping.  He also reported 
that, after 17 years of marriage, his wife took his money and 
his car and instituted divorce proceedings.  The veteran 
stated that he had two or three friends that he socialized 
with and that he saw a lady about twice a week.  He stated 
that he went to K-Mart for pleasure, spent four to four and 
one half hours on Tuesday nights helping out at Bingo, and 
had held office in the Disabled American Veterans during the 
past five to six years.  The examiner noted that the veteran 
reported being depressed and having thoughts about suicide, 
but no attempts.  The veteran complained of occasional 
trouble sleeping and loss of energy.  The examiner noted that 
the veteran had diabetes and a cardiac condition.  On mental 
status examination, the veteran was oriented to person, 
place, and time; his memory was good; and his affect was a 
little blunted but rapport was easily established.  The 
veteran seemed slightly depressed, there was no indication of 
basic thought disorder, and no sign of illogical thinking.  
His cognition seemed a little impaired but he was able to 
recite the months of the year backwards without a single 
error.  The diagnosis was generalized anxiety disorder not 
otherwise specified with some elements of depression.  The 
examiner noted that the veteran seemed quite poised, however.  
The veteran's current GAF score as well as during the 
previous year was 78.  The examiner commented that the 
veteran's GAF score was based on the fact that he had some 
meaningful interpersonal relationships, with a lady friend as 
well as male friends, and he performed some volunteer work.


Criteria:  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran's 
psychiatric disorder must be evaluated under both the old and 
the new rating criteria to determine which version is most 
favorable to the veteran.

A 10 percent disability evaluation was assigned under the old 
criteria under Diagnostic Code 9400 for anxiety neurosis 
where there was evidence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability.  A 50 percent evaluation for 
anxiety neurosis was assigned upon a showing of considerable 
impairment of social and industrial adaptability.  A 70 
percent evaluation was warranted for severe impairment of 
social and industrial adaptability.

The revised rating criteria contemplates that a 10 percent 
evaluation is warranted for anxiety neurosis where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is to be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).


Analysis:  The Board is of the opinion that, when considered 
under both the pre- and post- November 7, 1996 regulatory 
criteria, the veteran's current psychiatric symptoms more 
nearly approximate the criteria for a 10 percent evaluation, 
rather than the next higher available evaluation of 30 
percent.  38 C.F.R. § 4.7.  The evidence of record 
demonstrates that the disability at issue is productive of no 
more than mild symptoms.  Significantly, on the most recent 
VA examination the only symptoms reported by the veteran were 
that he was not as sharp as he once was and that he had 
occasional trouble sleeping and loss of energy.  The veteran 
also reported that his wife of 17 years had had left him and 
that he lived alone, did his own grocery shopping, socialized 
with friends, and did volunteer work.  The examiner noted 
that the veteran seemed slightly depressed; however, there 
was no indication of basic thought disorder and no sign of 
illogical thinking.  The examiner also noted that the veteran 
had diabetes and a cardiac condition.  Based on the medical 
evidence, the Board concludes that the veteran's psychiatric 
symptoms are mild.

In regard to the former regulatory provisions, the evidence 
does not support a 30 percent rating for the service-
connected anxiety neurosis as the evidence does not 
demonstrate "definite" impairment in the veteran's ability to 
establish or maintain effective and wholesome relationships 
with people.  In a precedent opinion, dated November 9, 1993, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  The 
evidence does not demonstrate that the service-connected 
anxiety neurosis with depression results in definite 
impairment in the veteran's ability to establish or maintain 
effective and wholesome relationships with people, or that it 
results in definite industrial impairment.  According to the 
examiner at the May 1998 examination, the veteran's only 
complaint was that he is not as sharp as he once was.  
Significantly, it was noted that the veteran socialized with 
friends, including a lady friend, and participated in 
volunteer activities.  Therefore, a rating in excess of 10 
percent is not warranted under the former rating criteria for 
evaluating the veteran's service-connected psychiatric 
disability.  See 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9400 (1996).

In regard to the current regulatory provisions, the evidence 
does not support a 30 percent rating for the service-
connected anxiety neurosis as the more recent evidence does 
not demonstrate suspiciousness, panic attacks, and chronic 
sleep impairment.  Although the evidence demonstrates that 
the veteran's cognition seemed a little impaired, he was able 
to recite the months of the year backwards without a single 
error.  Additionally, as noted above, the veteran complained 
of occasional trouble sleeping and loss of energy; however, 
in this regard, the examiner noted that the veteran has 
diabetes and a cardiac condition.  Therefore, a rating in 
excess of 10 percent is not warranted under the current 
rating criteria for the service-connected psychiatric 
disability.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9400 (1998).

As occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss 
have not been demonstrated, an evaluation in excess of 10 
percent for service-connected anxiety neurosis is not 
warranted.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The current evidence does not provide a basis which permits 
an evaluation in excess of 10 percent for the veteran's 
anxiety neurosis.  Specifically, the record does not 
demonstrate that the degree of impairment resulting from the 
veteran's psychiatric disorder meets or more nearly 
approximates the criteria for a disability rating in excess 
of the 10 percent rating already assigned.

It is noted that when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).  

The Board, for the reasons set forth above, concludes that 
the veteran's psychiatric symptoms are consistent with the 10 
percent rating currently assigned, and that the preponderance 
of the evidence is against the assignment of an evaluation in 
excess of 10 percent.  The evidence is not in relative 
equipoise, and the disability picture, as discussed above, 
does not approximate the criteria for a higher rating.  
Accordingly, the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 4.7 are not for application.  


ORDER

An evaluation in excess of 10 percent for anxiety neurosis is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

